UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1: Schedule of Investments PRIMECAP Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Common Stocks (98.1%) Consumer Discretionary (8.4%) * DIRECTV 12,754,762 639,779 TJX Cos. Inc. 6,875,000 291,844 Limited Brands Inc. 5,968,760 280,890 Walt Disney Co. 5,575,000 277,579 Whirlpool Corp. 2,125,800 216,300 Carnival Corp. 5,234,800 192,484 * Bed Bath & Beyond Inc. 2,680,975 149,893 Mattel Inc. 4,000,000 146,480 ^ Sony Corp. ADR 10,050,000 112,560 Lowe's Cos. Inc. 750,000 26,640 Time Warner Cable Inc. 235,000 22,840 Macy's Inc. 558,800 21,804 Ross Stores Inc. 368,800 19,970 * Amazon.com Inc. 70,000 17,580 VF Corp. 99,350 14,999 Las Vegas Sands Corp. 300,000 13,848 Target Corp. 100,000 5,917 Consumer Staples (0.9%) Costco Wholesale Corp. 2,225,000 219,763 Kellogg Co. 810,000 45,239 PepsiCo Inc. 170,000 11,633 Energy (4.9%) Noble Energy Inc. 4,300,000 437,482 EOG Resources Inc. 2,262,300 273,263 Schlumberger Ltd. 3,682,200 255,140 Hess Corp. 1,480,100 78,386 Petroleo Brasileiro SA ADR Type A 3,973,800 76,694 Cenovus Energy Inc. 1,746,700 58,584 Encana Corp. 2,560,000 50,586 Transocean Ltd. 1,075,900 48,039 Exxon Mobil Corp. 515,000 44,573 * Cameron International Corp. 650,000 36,699 National Oilwell Varco Inc. 435,000 29,732 * Southwestern Energy Co. 840,000 28,065 Petroleo Brasileiro SA ADR 400,000 7,788 Noble Corp. 200,000 6,964 Financials (4.8%) Marsh & McLennan Cos. Inc. 16,006,100 551,730 Charles Schwab Corp. 28,300,000 406,388 * Berkshire Hathaway Inc. Class B 2,400,000 215,280 Chubb Corp. 2,550,000 192,066 American Express Co. 432,100 24,837 Weyerhaeuser Co. 300,000 8,346 Health Care (31.0%) Amgen Inc. 20,425,731 1,763,149 *,1 Biogen Idec Inc. 11,964,100 1,754,775 Eli Lilly & Co. 24,700,800 1,218,243 Roche Holding AG 5,900,000 1,201,977 Novartis AG ADR 14,809,065 937,414 Medtronic Inc. 18,753,952 769,287 Johnson & Johnson 6,514,800 456,687 * Life Technologies Corp. 6,939,300 340,581 GlaxoSmithKline plc ADR 5,200,500 226,066 * Boston Scientific Corp. 28,342,560 162,403 Abbott Laboratories 2,449,800 160,462 Sanofi ADR 1,205,000 57,093 Stryker Corp. 259,000 14,198 Zimmer Holdings Inc. 197,000 13,132 Industrials (13.9%) FedEx Corp. 12,391,070 1,136,509 Honeywell International Inc. 8,309,300 527,391 C.H. Robinson Worldwide Inc. 5,986,900 378,492 Southwest Airlines Co. 34,537,600 353,665 United Parcel Service Inc. Class B 3,581,070 264,032 Caterpillar Inc. 2,840,000 254,407 Union Pacific Corp. 1,836,200 230,847 Boeing Co. 2,475,760 186,573 Deere & Co. 1,961,500 169,513 European Aeronautic Defence and Space Co. NV 4,233,700 165,934 * Alaska Air Group Inc. 3,140,200 135,311 Canadian Pacific Railway Ltd. 482,800 49,062 Expeditors International of Washington Inc. 1,191,700 47,132 PACCAR Inc. 1,021,000 46,159 Donaldson Co. Inc. 1,303,600 42,810 * Delta Air Lines Inc. 1,193,000 14,161 * United Continental Holdings Inc. 570,000 13,326 Pall Corp. 205,000 12,353 Granite Construction Inc. 290,000 9,750 CSX Corp. 490,000 9,668 Norfolk Southern Corp. 46,100 2,851 Rockwell Automation Inc. 25,000 2,100 Safran SA 42,000 1,833 Republic Services Inc. Class A 17,000 499 Information Technology (30.3%) * Google Inc. Class A 1,718,025 1,218,715 Texas Instruments Inc. 32,880,700 1,017,329 Microsoft Corp. 36,829,000 984,439 * Adobe Systems Inc. 23,897,070 900,442 Oracle Corp. 23,123,633 770,479 Intuit Inc. 11,697,400 695,995 QUALCOMM Inc. 9,998,250 620,091 Intel Corp. 12,400,000 255,812 * EMC Corp. 9,622,800 243,457 Visa Inc. Class A 1,591,070 241,174 Accenture plc Class A 3,505,800 233,136 * Symantec Corp. 12,009,200 225,893 Telefonaktiebolaget LM Ericsson ADR 16,808,914 169,770 1 Plantronics Inc. 3,701,500 136,474 KLA-Tencor Corp. 2,828,700 135,099 * Micron Technology Inc. 20,000,000 127,000 *,^ Research In Motion Ltd. 10,438,600 124,011 Hewlett-Packard Co. 8,250,000 117,563 Motorola Solutions Inc. 1,834,000 102,117 Applied Materials Inc. 8,324,600 95,233 NVIDIA Corp. 7,390,100 90,824 Corning Inc. 5,243,200 66,169 * NetApp Inc. 1,600,000 53,680 ^ ASML Holding NV 598,675 38,561 Activision Blizzard Inc. 3,600,000 38,232 Apple Inc. 52,000 27,718 * Entegris Inc. 2,583,472 23,716 Mastercard Inc. Class A 38,250 18,791 * SanDisk Corp. 400,000 17,424 Analog Devices Inc. 350,000 14,721 Altera Corp. 400,000 13,776 Cisco Systems Inc. 550,000 10,808 * Rambus Inc. 2,000,000 9,760 International Business Machines Corp. 26,400 5,057 * F5 Networks Inc. 49,250 4,785 Dell Inc. 400,000 4,052 Materials (3.8%) Monsanto Co. 5,912,460 559,615 Potash Corp. of Saskatchewan Inc. 12,139,200 493,944 Praxair Inc. 625,000 68,406 Utilities (0.1%) AES Corp. 1,400,000 14,980 NextEra Energy Inc. 187,640 12,983 Public Service Enterprise Group Inc. 381,000 11,659 Total Common Stocks (Cost $17,363,472) Coupon Temporary Cash Investment (3.0%) Money Market Fund (3.0%) 2,3 Vanguard Market Liquidity Fund (Cost $864,704) 0.162% 864,703,922 864,704 Total Investments (101.1%) (Cost $18,228,176) Other Assets and Liabilities-Net (-1.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $66,929,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $72,192,000 of collateral received for securities on loan. ADR—American Depositary Receipt. PRIMECAP Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 27,332,676 1,369,743 — Temporary Cash Investments 864,704 — — Total 28,197,380 1,369,743 — PRIMECAP Fund D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2012 from Dec. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Biogen Idec Inc. 1,790,029 — 4,719 — 1,754,775 Plantronics Inc. 130,774 — — 370 136,474 1,920,803 370 1,891,249 E. At December 31, 2012, the cost of investment securities for tax purposes was $18,228,176,000. Net unrealized appreciation of investment securities for tax purposes was $11,338,947,000, consisting of unrealized gains of $12,633,654,000 on securities that had risen in value since their purchase and $1,294,707,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (21.2%) Vanguard Total Stock Market Index Fund Investor Shares 57,643,877 2,054,428 International Stock Fund (9.2%) Vanguard Total International Stock Index Fund Investor Shares 59,576,464 892,455 Bond Funds (64.8%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 398,349,603 4,369,895 Vanguard Inflation-Protected Securities Fund Investor Shares 132,693,505 1,928,037 Money Market Funds (5.0%) Vanguard Prime Money Market Fund 481,137,422 481,137 1 Vanguard Market Liquidity Fund, 0.162% 2,633,827 2,634 Total Investment Companies (Cost $8,835,974) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $8,835,974,000. Net unrealized appreciation of investment securities for tax purposes was $892,612,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2010 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (29.9%) Vanguard Total Stock Market Index Fund Investor Shares 54,021,048 1,925,310 International Stock Fund (13.2%) Vanguard Total International Stock Index Fund Investor Shares 56,703,340 849,416 Bond Funds (55.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 244,414,555 2,681,227 Vanguard Inflation-Protected Securities Fund Investor Shares 60,132,757 873,729 Money Market Funds (1.8%) Vanguard Prime Money Market Fund 112,338,023 112,338 1 Vanguard Market Liquidity Fund, 0.162% 3,179,621 3,180 Total Investment Companies (Cost $5,858,305) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $5,858,305,000. Net unrealized appreciation of investment securities for tax purposes was $586,895,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2015 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (38.3%) Vanguard Total Stock Market Index Fund Investor Shares 189,331,784 6,747,785 International Stock Fund (16.8%) Vanguard Total International Stock Index Fund Investor Shares 197,518,261 2,958,823 Bond Funds (45.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 641,629,336 7,038,674 Vanguard Inflation-Protected Securities Fund Investor Shares 62,233,401 904,251 Total Investment Companies (Cost $15,702,420) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $13,399) 13,399,003 13,399 Total Investments (100.2%) (Cost $15,715,819) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $15,715,819,000. Net unrealized appreciation of investment securities for tax purposes was $1,947,113,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2020 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (44.5%) Vanguard Total Stock Market Index Fund Investor Shares 216,349,747 7,710,705 International Stock Fund (19.3%) Vanguard Total International Stock Index Fund Investor Shares 222,811,289 3,337,713 Bond Fund (36.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 575,391,231 6,312,042 Total Investment Companies (Cost $15,691,045) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $23,775) 23,774,745 23,775 Total Investments (100.3%) (Cost $15,714,820) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $15,714,820,000. Net unrealized appreciation of investment securities for tax purposes was $1,669,415,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2025 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (49.6%) Vanguard Total Stock Market Index Fund Investor Shares 296,206,819 10,556,811 International Stock Fund (21.6%) Vanguard Total International Stock Index Fund Investor Shares 306,599,077 4,592,854 Bond Fund (29.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 561,317,553 6,157,654 Total Investment Companies (Cost $18,874,522) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $20,340) 20,339,768 20,340 Total Investments (100.3%) (Cost $18,894,862) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $18,894,862,000. Net unrealized appreciation of investment securities for tax purposes was $2,432,797,000, consisting of unrealized gains of $2,434,995,000 on securities that had risen in value since their purchase and $2,198,000 in unrealized losses on securities that had fallen in value since their purchase. Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.0%) Vanguard Total Stock Market Index Fund Investor Shares 137,332,869 4,655,584 International Stock Fund (27.0%) Vanguard Total International Stock Index Fund Investor Shares 147,281,238 1,992,715 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 66,839,028 733,224 Total Investment Companies (Cost $6,783,949) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.148% (Cost $4,833) 4,832,718 4,833 Total Investments (100.0%) (Cost $6,788,782) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At June 30, 2012, the cost of investment securities for tax purposes was $6,788,782,000. Net unrealized appreciation of investment securities for tax purposes was $597,574,000, consisting of unrealized gains of $818,934,000 on securities that had risen in value since their purchase and $221,360,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Fund (55.1%) Vanguard Total Stock Market Index Fund Investor Shares 213,593,851 7,612,485 International Stock Fund (23.7%) Vanguard Total International Stock Index Fund Investor Shares 218,536,015 3,273,669 Bond Fund (21.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 270,817,732 2,970,871 Total Investment Companies (Cost $12,380,891) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $21,745) 21,745,163 21,745 Total Investments (100.5%) (Cost $12,402,636) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $12,402,636,000. Net unrealized appreciation of investment securities for tax purposes was $1,476,134,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2035 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Fund (60.3%) Vanguard Total Stock Market Index Fund Investor Shares 257,217,801 9,167,242 International Stock Fund (26.0%) Vanguard Total International Stock Index Fund Investor Shares 264,206,436 3,957,812 Bond Fund (14.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 194,619,497 2,134,976 Total Investment Companies (Cost $13,414,590) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $18,880) 18,879,705 18,880 Total Investments (100.4%) (Cost $13,433,470) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $13,433,470,000. Net unrealized appreciation of investment securities for tax purposes was $1,845,440,000, consisting of unrealized gains of $1,854,541,000 on securities that had risen in value since their purchase and $9,101,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2040 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Fund (63.2%) Vanguard Total Stock Market Index Fund Investor Shares 155,913,664 5,556,763 International Stock Fund (27.1%) Vanguard Total International Stock Index Fund Investor Shares 159,342,995 2,386,958 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 80,218,148 879,993 Total Investment Companies (Cost $7,805,121) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $16,628) 16,628,326 16,628 Total Investments (100.5%) (Cost $7,821,749) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $7,821,749,000. Net unrealized appreciation of investment securities for tax purposes was $1,018,593,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2045 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 155,111,883 5,528,188 International Stock Fund (27.1%) Vanguard Total International Stock Index Fund Investor Shares 158,369,123 2,372,369 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 79,153,883 868,318 Total Investment Companies (Cost $7,706,261) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $15,232) 15,232,266 15,232 Total Investments (100.3%) (Cost $7,721,493) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $7,721,493,000. Net unrealized appreciation of investment securities for tax purposes was $1,062,614,000, consisting of unrealized gains of $1,063,379,000 on securities that had risen in value since their purchase and $765,000 in unrealized losses on securities that had fallen in value since their purchase. Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (44.5%) Vanguard Total Stock Market Index Fund Investor Shares 216,349,747 7,710,705 International Stock Fund (19.3%) Vanguard Total International Stock Index Fund Investor Shares 222,811,289 3,337,713 Bond Fund (36.4%) 1 Vanguard Total Bond Market II Index Fund 575,391,231 6,312,042 Total Investment Companies (Cost $15,691,045) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $23,775) 23,774,745 23,775 Total Investments (100.3%) (Cost $15,714,820) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $#VALDEFERROR:-35. Net unrealized appreciation of investment securities for tax purposes was $#VALDEFERROR:-35, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2050 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 67,664,160 2,411,551 International Stock Fund (27.0%) Vanguard Total International Stock Index Fund Investor Shares 68,838,264 1,031,197 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 34,491,339 378,370 Total Investment Companies (Cost $3,378,003) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $9,036) 9,036,448 9,036 Total Investments (100.3%) (Cost $3,387,039) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $3,387,039,000. Net unrealized appreciation of investment securities for tax purposes was $443,115,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2055 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 8,491,655 302,643 International Stock Fund (26.9%) Vanguard Total International Stock Index Fund Investor Shares 8,593,714 128,734 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 4,322,038 47,413 Total Investment Companies (Cost $454,218) Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $2,575) 2,575,000 2,575 Total Investments (100.4%) (Cost $456,793) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $456,793,000. Net unrealized appreciation of investment securities for tax purposes was $24,572,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2060 Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Investment Companies (99.3%) U.S. Stock Fund (62.8%) Vanguard Total Stock Market Index Fund Investor Shares 986,751 35,168 International Stock Fund (26.7%) Vanguard Total International Stock Index Fund Investor Shares 998,684 14,960 Bond Fund (9.8%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 502,221 5,509 Total Investment Companies (Cost $53,962) Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $463) 462,961 463 Total Investments (100.1%) (Cost $54,425) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2012, the cost of investment securities for tax purposes was $54,425,000. Net unrealized appreciation of investment securities for tax purposes was $1,675,000, consisting of unrealized gains of $1,681,000 on securities that had risen in value since their purchase and $6,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 14, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 14, 2013 VANGUARD CHESTER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 14, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
